Citation Nr: 1416100	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Collins


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The appellant had active duty service from October 1953 to October 1956, for which he received an honorable discharge.  He had additional active duty service from October 1956 to November 1958 and was discharged "under other than honorable conditions."  In a February 1959 Determination with Respect to Character of Discharge, the appellant's November 1958 discharge was held to be under dishonorable conditions and he was barred from entitlement to all benefits administered by the VA for the second period of service only.  The appellant was notified of this holding on several occasions over the years and has never contested the finding.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2013, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that additional evidentiary development is still required before the claim can be properly adjudicated.  

A review of the evidence of record reveals the appellant may be in receipt of disability benefits from the Social Security Administration (SSA).  This needs to be clarified and any such records need to be obtained and associated with the claims file.

The appellant was afforded a VA mental disorders examination in November 2013 and was diagnosed with recurrent major depression.  In the examination report, the examiner discussed evidence from both periods of service.  The appellant contends the examiner failed to consider additional evidence from his second period of service, from which he was dishonorably discharged.  Entitlement to service connection is only available for diseases or injuries incurred during the appellant's first period of service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Given, an addendum opinion is needed to clarify whether service connection for a psychiatric disorder is warranted for the appellant's first period of service only. 

Additionally, the appellant, through his representative, is now alleging entitlement to service connection on a secondary basis.  See March 2014 Post-Remand Appellate Brief.  As such, an addendum opinion is needed to determine whether his current psychiatric condition is secondary to his service-connected bilateral hearing loss and tinnitus disabilities.

Inasmuch as the case is being remanded, any outstanding VA treatment and private medical records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the appellant to identify any pertinent private or VA treatment records that might be outstanding and associate them with the virtual file.  Follow proper notification procedures if the records are unobtainable.  Also have the Veteran indicate whether he is in receipt of Social Security Disability benefits.

2.  If so, contact the SSA, request and obtain the appellant's complete Social Security records, including all decisions and any medical records relied upon in making those decisions and associate them with the virtual file.

3.  After the aforementioned development has been completed, refer the appellant's virtual files to the November 2013 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the appellant's major depression.  The examiner must review the appellant's Virtual VA and VBMS file.  The examination report should indicate that these files were reviewed.

After reviewing the record again, the examiner is asked to respond to the following:

(a)  Reconsider whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's current psychiatric disorder had its clinical onset during the appellant's period of active duty from October 1953 to October 1956.

(b)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's current psychiatric disorder is caused by his service-connected bilateral hearing loss and tinnitus.

(c)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's current psychiatric disorder is chronically worsened (aggravated) by his service-connected bilateral hearing loss and tinnitus.

If an examination is deemed necessary, the appellant should be schedule for one.

A complete explanation should be provided, to include a discussion of the appellant's contentions and the medical evidence of record.

If a response cannot be provided without resorting to speculation, an explanation should be provided.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





